Name: 98/719/EC: Commission Decision of 8 December 1998 repealing Decision 98/116/EC imposing special measures for the import of fruit and vegetables originating in or consigned from Uganda, Kenya, Tanzania, and Mozambique (notified under document number C(1998) 3632) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  trade;  health;  agricultural policy;  Africa
 Date Published: 1998-12-17

 Avis juridique important|31998D071998/719/EC: Commission Decision of 8 December 1998 repealing Decision 98/116/EC imposing special measures for the import of fruit and vegetables originating in or consigned from Uganda, Kenya, Tanzania, and Mozambique (notified under document number C(1998) 3632) (Text with EEA relevance) Official Journal L 342 , 17/12/1998 P. 0029 - 0029COMMISSION DECISION of 8 December 1998 repealing Decision 98/116/EC imposing special measures for the import of fruit and vegetables originating in or consigned from Uganda, Kenya, Tanzania, and Mozambique (notified under document number C(1998) 3632) (Text with EEA relevance) (98/719/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (1), and in particular Article 10 thereof,After consultation with the Member States,Whereas Commission Decision 98/116/EC of 4 February 1998 adopting special measures for the import of fruit and vegetables originating in or consigned from Uganda, Kenya, Tanzania, and Mozambique (2) was adopted following the reporting of cholera at epidemic status in these countries;Whereas the Scientific Committee for Food expressed an opinion in June 1998 that the risk of human illness in non-cholera regions from exposure to Vibrio cholerae from imported fruit and vegetables from areas where cholera is at endemic or epidemic levels is low;Whereas no cases of illness with cholera have been reported associated with the consumption of fruit and vegetables imported into the Community from Uganda, Kenya, Tanzania, and Mozambique or any other countries where cholera is at epidemic or endemic levels;Whereas sampling at the point of importation into the Community of 10 % of consignments of fruit and vegetables originating in or consigned from Uganda, Kenya, Tanzania, and Mozambique by the competent authorities of the Member States has revealed very low incidence of contamination with Vibrio cholerae;Whereas, therefore, Decision 98/116/EC should be repealed,HAS ADOPTED THIS DECISION:Article 1 Decision 98/116/EC is hereby repealed with effect from 1 November 1998.Article 2 This Decision is addressed to the Member States.Done at Brussels, 8 December 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 175, 19. 7. 1993, p. 1.(2) OJ L 31, 6. 2. 1998, p. 28.